Citation Nr: 0029365	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-15 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had recognized military service from June 1945 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).  

The record indicates that the claims file was previously 
rebuilt.  

In her October 1997 claim to reopen her application for 
dependency and indemnity compensation (DIC) benefits, the 
appellant did not raise a claim for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318(b)(1) (West 1991 & Supp. 
2000).  That is, she did not specifically assert that 
entitlement to 1318 benefits was warranted by contending how 
the veteran would have been entitled to a total disability 
rating decision under a theory of clear and unmistakable 
error (CUE) or under an "entitled to receive" theory.  See 
Cole v. West, 13 Vet. App. 268, 277-278 (1999).  

Nor was the veteran service-connected for any disability at 
the time of his death.  See Carpenter (Angeline) v. West, 
11 Vet. App. 140, 147 (1998).  Therefore, there is some 
question as to whether a claim for DIC benefits pursuant to 
section 1318 was ever raised, either by the appellant or by 
the evidence of record.  Carpenter, Cole, supra.  

Nonetheless, the RO adjudicated the issue of entitlement to 
DIC pursuant to 1318 in January 1999 and denied this issue.  
The appellant made no indication that she disagreed with this 
portion of the decision in her notice of disagreement (NOD) 
or in other statements.  See Cole, 13 Vet. App. at 274-275.  

In spite of this, the RO included the issue of section 1318 
entitlement in the Statement of the Case (SOC).  In her 
substantive appeal, the appellant made no specific 
contentions as to why she should be entitled to DIC benefits 
under section 1318.  Id.  There is no indication that she was 
attempting to claim DIC entitlement under section 1318.  Her 
primary contention appeared to be that the cause of the 
veteran's death was related to his military service.  

Because the appellant never specifically raised any theory of 
entitlement under section 1318, and did not submit an NOD or 
substantive appeal disagreeing with the RO's denial of 
entitlement to DIC benefits pursuant to section 1318, the 
Board concludes that it does not currently have jurisdiction 
over the issue of entitlement to DIC pursuant to the 
provisions of 38 U.S.C. A. § 1318.  See 38 C.F.R. § 20.200; 
Cole, supra.  


FINDINGS OF FACT

1.  In September 1955 the RO denied the claim of service 
connection for the cause of death.  This decision was not 
appealed, and it became final.  

2.  In July 1957 the RO declined to reopen the claim of 
service connection for the cause of the veteran's death.  
This decision also became final.  

3.  Additional evidence submitted since the July 1957 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final July 1957 determination 
wherein the RO denied the reopening of the claim of 
entitlement to service connection for the cause of death is 
not new and material, and the appellant's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the July 1957 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for the cause of the 
veteran's death is reported in pertinent part below.  

The veteran's enlistment examination documented the lungs as 
being "Ok."

A service extract received by the RO in December 1952 
documented treatment of malaria in July 1945, but did not 
document the incurrence of any other diseases, including 
tuberculosis.  

A separation extract documented that the veteran incurred no 
wounds or sicknesses while in service.  

The veteran's death certificate reveals that he passed away 
in August 1952 due to tuberculosis of the lungs.  

In September 1952 Dr. ASM certified that he knew the veteran 
and had treated him for malaria and pulmonary tuberculosis 
from August 1945 to February 1946.  He opined that these 
diseases were incurred during his service with the guerillas, 
and that tuberculosis caused his death.  

In September 1952 Dr. SCB reported that a fluoroscopy taken 
in March 1952 revealed bilateral, chronic, active, and far 
advanced pulmonary tuberculosis.  

In August 1954 a field interview with Dr. ASM was conducted.  
Dr. ASM stated that he first treated the veteran in 1942 for 
malaria, which he concluded was incurred in service.  He 
stated that he later diagnosed the veteran with pulmonary 
tuberculosis as well, and attributed it to his weakened 
condition due to malaria.  

In March 1955 field interviews were conducted with NCM, BRA, 
MCE, CSJ, and CV.  

NCM (the veteran's wife and appellant) stated that she first 
noticed that he was suffering with malaria in the early part 
of 1945.  She reported that he was seen by Dr. G. in 1948 who 
found him to be suffering from tuberculosis of the bones.  

BRA reported that he had served with the same organization as 
the veteran.  He stated that the veteran began to appear very 
pale and thin in the early part of 1947, and that he also had 
an infected left knee.  

MCE reported that she was the next door neighbor of the 
veteran's wife and that she had known the two since 1947.  
She reported that at that time the veteran was already sick 
with tuberculosis, and was very thin and pale.  She further 
noted that he suffered from tuberculosis continuously until 
the date of his death.  She opined that he contracted this 
disease while he was in the service.  

AG indicated that he was the veteran's father-in-law.  He 
indicated that the veteran was bedridden for much of the time 
he knew him, and that he had a bad knee and malaria.  He 
noted that the veteran was diagnosed with tuberculosis in 
1948.  

CSJ stated that she had known the veteran and his wife, and 
that she had noticed that he was pale and thin in 1948, that 
he was bedridden for approximately one year prior to his 
death in 1952, and that he was suffering from tuberculosis 
all the time prior to his death.  

CV reported that he knew the veteran through the military.  
He reported noticing his knee problem as well as his 
deteriorating physical condition on discharge.  He also noted 
that he was suffering from tuberculosis.  

In March 1955 Philippine General Hospital (PGH) certified 
that the veteran had been treated in March 1952 and April 
1952 for "Osteogenic sarcoma (?), with inguinal metastases: 
Koch's arthritis (?)."  X-rays of the right knee were taken.  
No findings pertaining to pulmonary tuberculosis were 
documented.  

In July 1955 the field examiner interviewed Dr. AR and Dr. 
ASM.  Dr. AR stated that she had treated the veteran for far-
advanced tuberculosis from 1950 until his death in 1952.  She 
opined that he had been suffering from tuberculosis three or 
four years prior to her treatment of him.  She further stated 
that all information she had provided was from memory.  

Dr. ASM reasserted that he had treated the veteran for 
malaria in 1942, and for left knee inflammation.  He opined 
that his weakened physical condition lowered his resistance, 
and lead to his contraction of tuberculosis.  He noted that 
he diagnosed tuberculosis in 1946.  He noted that the disease 
was minimal at this point, but later became far advanced.  He 
acknowledged that he did not have a written record, and that 
the information he had provided was based on his memory.  

Further development was performed, and later in July 1955, 
more field interviews were conducted.  They were conducted 
with NCM, EL, and IM.  NCM, the appellant, opined that the 
veteran was suffering for tuberculosis as early as 1946, and 
that he was bedridden from about 1950.  She opined that the 
military's documentation of malaria only may have indicated 
that they did not perform a thorough examination of the 
veteran when he was processed.  

EL reported knowing the veteran since 1945, and that he first 
noticed that he was sick in 1948.  IM reported knowing the 
veteran since 1945, and stated that he first noticed that he 
was sick in 1945, but that he was first sick with 
tuberculosis in 1948.  

In July 1955 the field examiner reported that a search of the 
offices at PGH had been conducted for the purpose of locating 
medical records pertaining to the veteran's sickness.  The 
field examiner documented the same March 1955 medical record, 
already of record, in which questionable osteosarcoma was 
diagnosed.  

In September 1955 the RO denied service connection for the 
cause of the veteran's death.  This decision was not appealed 
and it became final.  

In June 1957 the RO received a statement from the appellant 
requesting that her claim for service connection for the 
cause of the veteran's death be reopened.  

Submitted with this application were two affidavits.  The 
first was a statement from Dr. JAF.  Dr. JAF certified that 
he had served with the veteran and that he had been treated 
for pulmonary tuberculosis while he was in the military.  He 
stated that records of such treatment could not be obtained 
due to the conditions at the time.  

The second affidavit is from AEB, who certified that he had 
served with the veteran, that he contracted tuberculosis 
while serving with guerilla forces, and that his sickness 
became worse following his discharge.  

In July 1957 the RO declined to reopen the appellant's claim 
of entitlement to service connection of the cause of the 
veteran's death.  This decision was not appealed and became 
final.  

In February 1987 the RO received a copy of the field 
interview with Dr. ASM.  

In November 1997 the RO received the appellant's current 
claim to reopen the claim of service connection for the cause 
of the veteran's death.  

In July 1998 a local hearing was conducted.  The appellant 
was asked whether she had any evidence to submit in support 
of her claim.  Transcript, p. 1.  She stated that she had no 
evidence to submit since the doctors who had treated the 
veteran were already dead.  Tr., p. 1.  She recalled that he 
was treated by Dr. B., the company physician, in 1946, and 
was hospitalized in 1949 at PGH for one day as well as at San 
Lazaro.  The appellant was provided with a VA Form 21-4142 to 
provide the names of physicians who had treated the veteran.  
Tr., p. 2.  

In August 1998 the RO received the VA Form 21-4142.  It 
listed four physicians: Dr. AR, Dr. ASM, Dr. D, and Dr. L, of 
San Lazaro Hospital.  

In August 1998 the RO sent requests for records to all of the 
above-named physicians, including Dr. L at San Lazaro 
Hospital.  The RO also sent a notice to the appellant 
notifying her of this, and advising her to send evidence in 
support of her claim.  

To date, no evidence has been received pursuant to the above-
mentioned requests and notices.  

In her substantive appeal the appellant contended that 
service connection for the cause of death should be granted 
because the cause of death, tuberculosis, had manifested 
itself within three years from the veteran's discharge from 
service, as he was hospitalized for the condition in 1949 at 
the Philippine General Hospital and San Lazaro Hospital.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).


Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  


New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  



When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  

If not shown in service, service connection may be granted 
for tuberculosis if shown disabling to a compensable degree 
within three years after discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 1991 & Supp. 2000);  38 C.F.R. §§ 
3.307, 3.309 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 C.F.R. §§ 3.102, 4.3.

Analysis

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and not merely cumulative of 
evidence previously of record.

As was stated above, the RO declined to reopen the claim of 
service connection for the cause of the veteran's death in 
July 1957, and this decision was not appealed and became 
final.  Therefore, the Board shall consider whether new and 
material evidence has been submitted since the July 1957 
final rating determination.  

Evidence has been submitted which was not in the record at 
the time of the July 1957 determination.  The evidence 
presented since the January 1957 decision includes statements 
and hearing testimony from the appellant.

There is also a copy of a field interview with Dr. ASM.  
However, the Board concludes that the copy of field interview 
with Dr. ASM is not new because it was already of record at 
the time of the previous final rating decision, and because 
it is merely cumulative of such testimony provided prior to 
the previous final rating determination.  See Smith, supra.  

The appellant's statements and testimony are found to be new.  
While these statements essentially restate the position that 
she had previously presented (that service connection for the 
cause of death is warranted), she elaborated somewhat, 
arguing that the cause of death is warranted because 
tuberculosis was manifest within the three year presumptive 
period for purposes of service connection.  

Nonetheless, in the instant case, the Board finds that such 
evidence is not sufficient to reopen her claim because it is 
not material.  38 C.F.R. § 3.156(a).  As was stated above, in 
order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).  

The appellant's testimony and statements are not material 
because she is not competent to provide an opinion as to when 
the veteran's pulmonary tuberculosis first manifested itself.  
The Board notes that generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

The issue of whether the cause of the veteran's death 
resulted from a service-connected disability or when the 
cause of the veteran's death first manifested itself is an 
issue of medical causation for which competent medical 
evidence is required.  The issue at hand requires competent 
medical evidence because it involves medical causation.  

For these reasons, the Board concludes that while the 
appellant has submitted new evidence in support of her claim 
to reopen, she has not provided evidence that is material.  
38 C.F.R. § 3.156(a).  

The appellant submitted a VA Form 21-4142 documenting 
physicians who allegedly treated the veteran.  She has also 
alleged that he was hospitalized at PGH and San Lazaro 
Hospital in 1949 for tuberculosis within three years of his 
discharge from service.  

With respect to the duty to assist, the Board notes that the 
law has recently been changed  See Public Law No: 106-398 (to 
be codified at 38 U.S.C.A. § 5107(a); see also H.R. 4864, 
Veterans Assistance Act of 2000 (to be codified at 
38 U.S.C.A. § 5103A).  

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.  

The impact of this legislation on new and material cases is 
unclear.  Prior case law suggests that the duty to assist 
would not attach until new and material evidence had been 
presented to reopen the claim.  Elkins v. Brown, 8 Vet. 
App. 391, 398 (1995).  

However, the Court has also held that the duty to assist was 
triggered prior to a finding that new and material evidence 
had been presented where a reference was made to evidence 
which would plausibly be new and material, and that the duty 
to assist mandated that such records be obtained.  See  Ivey 
v. Derwinski, 2 Vet. App. 320 (1992).  

Regardless, even if it were assumed that that the new 
legislation applies to all new and material cases, the Board 
is of the opinion that the duty to assist has been satisfied 
in this instance.  

The RO sent notices to all of the physicians listed in the VA 
Form 21-4142 as well as a notice to the appellant.  Neither 
the physicians nor the appellant have replied to the RO's 
correspondence.  

With respect to the alleged 1949 hospitalizations at PGH and 
San Lazaro, the Board notes that a search for records at PGH 
was previously made, and that available records from this 
facility are already on file.  These records make no 
indication that the veteran was treated there in 1949.  

In addition, the appellant indicated in her VA Form 21-4142 
that the veteran was treated at San Lazaro Hospital by Dr. L.  
The RO has already unsuccessfully attempted to obtain such 
records, as there has been no response from either Dr. L. or 
San Lazaro Hospital.  

Further, the appellant has indicated that such records were 
not available because the physicians who had treated the 
veteran were already dead.  See Tr., p. 1.  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).  

Therefore, the Board concludes that the RO has more than 
satisfied any possible duty to assist in this instance.  

As new and material evidence has not been submitted to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); see Ivey, 2 Vet. App. at 
322.  


ORDER

The appellant, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



